BOARD OF OSTEOPATHIC EXAMINERS — SUBSTITUTION OF EXAMINATION REQUIREMENTS The State Board of Osteopathic Examiners may substitute the National Board Examination for their State Examination so long as the National Board Examination fulfills the requirements set forth in 59 O.S. 632 [59-632] (1971).  The Attorney General has considered your request for an opinion wherein you ask the following question: "May the Board of Osteopathic Examiners substitute the National Board Examination for their State Examination?" Your question contemplates inquiry of 59 O.S. 628 [59-628] and 59 O.S. 632 [59-632] (1971) of the Oklahoma Statutes. Title 59 O.S. 628 [59-628] (1971) sets forth the requirements applicants for the examination of Doctor of Osteopathy must fulfill: "Each applicant for the examination provided in this Act shall comply with the following requirements: "1. Make application for examination on blank forms prepared and furnished by the State Board of Osteopathy." Title 59 O.S. 632 [59-632] (1971) sets forth the scope of the examination required in order to obtain a license to practice osteopathy: "The examination of those who desire to practice as osteopathic physicians shall embrace those general subjects and topics, a knowledge of which is commonly and generally required of candidates for a degree of Doctor of Osteopathy by reputable osteopathic colleges in the United States.  "The examination of those who desire to practice as Osteopathic Physicians and Surgeons shall be of the scope defined in the first paragraph of this Section, and in addition thereto, with respect to the subject matter of surgery, shall be of such a character as to thoroughly test the qualifications of the applicant as a practitioner of Osteopathy and Surgery." It appears obvious from the foregoing that the statutes set forth only a general requirement as to the scope of the examination. It would further appear that the statutes leave to the Board of Examiners the duty of determining the specific subjects upon which an applicant may be tested.  Title 59 O.S. 624 [59-624] (1971) creates the Board of Osteopathic Examiners for the State of Oklahoma. The significant portion of that section with which we are concerned states as follows: ". . . Said Board shall have and use a common seal, and make and adopt all necessary rules and regulations and by-laws relating to the enforcement of the provisions of this Act not inconsistent herewith. Examinations shall be held at least twice a year, at the time and place fixed by the said Board, of which examination all applicants shall be notified in writing . . ." Therefore, the members of the Board of Examiners have broad authority to determine the make-up of the osteopathic examination. So long as the examination fulfills the requirements set forth in 59 O.S. 632 [59-632] (1971), the examiners may, under the authority granted to them by the Oklahoma Legislature, adopt the National Board Examination for Osteopathic Physicians and Surgeons.  It is, therefore, the opinion of the Attorney General that your question be answered in the affirmative. The State Board of Osteopathic Examiners may substitute the National Board Examination for their State Examination so long as the National Board Examination fulfills the requirements set forth in 59 O.S. 632 [59-632] (1971).  (J. ANGELA ABLES) (ksg)